                 Case 1:19-cv-10686-KPF Document 21 Filed 03/03/20 Page 1 of 3
                                                                                                             Hogan Lovells US LLP
                                                                                                             Columbia Square
                                                                                                             555 Thirteenth Street, NW
                                                                                                             Washington, DC 20004
                                                                                                             T +1 202 637 5600
                                                                                                             F +1 202 637 5910
                                                                                                             www.hoganlovells.com

March 3, 2020

By Electronic Case Filing

Honorable Katherine Polk Failla, U.S.D.J.
U.S. District Court for the Southern District of New York
40 Foley Square
New York, NY 10007

Re:              Cosgrove v. Oregon Chai, Inc., Case No. 1:19-cv-10686

Dear Judge Failla:

We write on behalf of Defendant Oregon Chai, Inc. (“Oregon Chai”) to request a pre-motion
conference to file a motion to dismiss Plaintiff’s Amended Complaint, Dkt. 19, as required by the
Individual Rules of Practice in Civil Cases. Despite Plaintiff’s amendment, Plaintiff still fails to plead
sufficient allegations stating his claims. Plaintiff’s original complaint pled that he was from both
Connecticut and New York. That has been corrected, but his new complaint fails to even adequately
identify the product he is challenging. The Amended Complaint refers to “powdered chai tea mix
packets,” Am. Compl. ¶ 1, and alleges that they are “sold in cans of 8.4 OZ.” Id. ¶ 2. Yet, the very
next paragraph displays a purported image of the “Products” but shows an image of a box (not a
can) that is labeled as 8.0 OZ. Id. ¶ 3. Making matters worse, the purported “testing” Plaintiff
attached to his Amended Complaint, Dkt. 20, shows the test sample was yet another product than
that pictured in the Amended Complaint, id. at 8-9. Plaintiff’s failure to identify what product he
allegedly was misled into purchasing is reason alone to dismiss the Amended Complaint.

Even if that was not enough, Plaintiff also still fails to adequately state any claims. Plaintiff alleges
that the labeling on Oregon Chai’s powdered chai tea mix is misleading, for two reasons: first,
Plaintiff argues that, while the product is labeled as “’Vanilla,’ they have less (or no) real vanilla then
the label suggests,” and second, that the label “made with natural ingredients” gives consumers an
impression that all of the ingredients in the product are natural. Am. Compl. ¶ 6; see also id. ¶¶ 54,
105. Based on these claims, Plaintiff seeks to bring claims (1) for violations of New York General
Business Law (“GBL”); (2) for negligent misrepresentation; (3) for breach of express warranty,
implied warranty of merchantability, and the Magnuson Moss Warranty Act (“MMWA”); (4) for fraud;
and (5) for unjust enrichment. All of Plaintiff’s claims should be dismissed for the following reasons.

      I.             The Labeling Is Not Plausibly Deceptive to Reasonable Consumers.

Plaintiff’s allegations are insufficient as a matter of law because the allegedly misleading statements
would not deceive a reasonable consumer acting reasonably under the circumstances. Orlander v.
Staples, Inc., 802 F.3d 289, 300 (2d Cir. 2015). To prove conduct is materially misleading as
required under GBL §§ 349 and 350, a plaintiff must demonstrate that “a reasonable consumer
acting reasonably under the circumstances” would be misled. Id. In evaluating whether a consumer
would be mislead, “context is crucial” and the presence of disclaiming language may defeat
deception claims. Reyes v. Crystal Farms Refrigerated Distribution Co., No. 18-CV-2250L, 2019 WL
3409883, at *3 (E.D.N.Y. July 26, 2019) (granting motion to dismiss GBL claims because other parts
of label clarified confusion).

Hogan Lovells US LLP is a limited liability partnership registered in the District of Columbia. “Hogan Lovells” is an international legal practice that includes Hogan Lovells US
LLP and Hogan Lovells International LLP, with offices in: Alicante Amsterdam Baltimore Beijing Birmingham Boston Brussels Colorado Springs Denver Dubai Dusseldorf
Frankfurt Hamburg Hanoi Ho Chi Minh City Hong Kong Houston Johannesburg London Los Angeles Luxembourg Madrid Mexico City Miami Milan Minneapolis
Monterrey Moscow Munich New York Northern Virginia Paris Perth Philadelphia Rome San Francisco São Paulo Shanghai Silicon Valley Singapore Sydney Tokyo
Warsaw Washington, D.C. Associated Offices: Budapest Jakarta Riyadh Shanghai FTZ Ulaanbaatar Zagreb. Business Service Centers: Johannesburg Louisville.
Legal Services Center: Berlin. For more information see www.hoganlovells.com
           Case 1:19-cv-10686-KPF Document 21 Filed 03/03/20 Page 2 of 3
Honorable Katherine Polk Failla                   -2-                                    March 3, 2020

No reasonable consumer would interpret the designation of “vanilla” on the packaging as a claim
regarding the ingredients of the product. Indeed, directly below the “vanilla” flavor label, the
packaging further identifies other flavors in the product: “Vanilla and honey combine with premium
black tea and chai spices.” Am. Compl. ¶ 3. Moreover, the vanilla label distinguishes this product
from Oregon Chai’s chai tea lattes flavored without vanilla—and does not serve as a claim of what
ingredients are in the product. Finally, the label is not misleading because a consumer interested in
the vanilla could turn the box over and examine the ingredient list, which lists “natural flavors.” Id. ¶
63. See also Reyes, 2019 WL 3409883, at *3 (finding label was not misleading when ingredient list
confirmed product contained margarine).

Nor is the use of “made with natural ingredients” misleading. No reasonable consumer would take
this labeling to mean every ingredient within the product is “natural.” See Sarr v. BEF Foods, Inc.,
No. 18CV6409ARRRLM, 2020 WL 729883, at *4 (E.D.N.Y. Feb. 13, 2020) (finding it is not plausible
at Rule 12(b)(6) stage that consumer would interpret phrase made with “real butter” to mean that the
mashed potatoes did not also contain additional fats); Campbell v. Freshbev LLC, 322 F. Supp. 3d
330, 341 (E.D.N.Y. 2018) (finding reasonable consumer would not interpret “cold-pressed” label to
imply that no other processing occurred except cold-pressing).

    II.     Plaintiff Fails to State a Claim for Breach of Warranty.

As a threshold matter, Plaintiff’s claims for breach of express and implied warranty must be
dismissed because Plaintiff fails to specifically allege he provided Oregon Chai with timely notice of
the alleged breach of warranty.” Quinn v. Walgreen Co., 958 F. Supp. 2d 533, 544 (S.D.N.Y. 2013)
(dismissing breach of warranty claims when plaintiff failed to provide timely notice); Tomasino v.
Estee Lauder Companies Inc., 44 F. Supp. 3d 251, 261 (E.D.N.Y. 2014) (finding insufficient notice
for breach of warranty claims when plaintiff did not plead notice and instead attached notice letter as
exhibit to motion to dismiss). Instead, Plaintiff equivocates, alleging that that he “provided or will
provide” the requisite notice. Am. Compl. ¶ 158.

Plaintiff’s warranty claims also must fail because he has not alleged the requisite privity of contract
with Oregon Chai. Because Plaintiff only pleads economic injury, privity of contract or a relationship
approaching privity is required to assert a breach of warranty claim. See Koenig v. Boulder Brands,
Inc., 995 F. Supp. 2d 274, 290 (S.D.N.Y. 2014) (dismissing breach of warranty claim when plaintiff
fails to plead privity).

Finally, the MMWA claim also must fail, because merely including the word “vanilla” on the label
neither warranties a product free from defect, nor does it constitute a promise the product will meet a
specified level of performance, which are required to state a MMWA claim. See In re Frito-Lay N.
Am., Inc. All Nat. Litig., No. 12-MD-2413 RRM RLM, 2013 WL 4647512, at *17 (E.D.N.Y. Aug. 29,
2013) (dismissing MMWA claims based only on the label “All Natural”).

    III.    Plaintiff Fails to Plead Fraud and Negligent Misrepresentation Claims With
            Particularity.

Plaintiff’s fraud and negligent misrepresentation claims do not comply with the heightened pleading
requirement of Rule 9(b) of the Federal Rules of Civil Procedure. See Fed. R. Civ. P. 9(b); Simon v.
Castello, 172 F.R.D. 103, 105 (S.D.N.Y. 1997) (noting Rule 9(b) also applies to claims for negligent
misrepresentation). The Amended Complaint fails to allege with specificity when and where Plaintiff
purchased Oregon Chai’s products, see Simon, 172 F.R.D. at 105, nor does it “allege facts that give
          Case 1:19-cv-10686-KPF Document 21 Filed 03/03/20 Page 3 of 3
Honorable Katherine Polk Failla                  -3-                                     March 3, 2020

rise to a strong inference of fraudulent intent.” Shields v. Citytrust Bancorp, Inc., 25 F.3d 1124, 1128
(2d Cir. 1994); see also id. (explaining “‘strong inference’ of fraud may be established either (a) by
alleging facts to show that defendants had both motive and opportunity to commit fraud, or (b) by
alleging facts that constitute strong circumstantial evidence of conscious misbehavior or
recklessness”).

Moreover, Plaintiff’s negligent misrepresentation claim should be dismissed because Plaintiff fails to
plead the required “special relationship” of trust between the Parties. See Izquierdo v. Mondelez
Int'l, Inc., No. 16-CV-04697 (CM), 2016 WL 6459832, at *9 (S.D.N.Y. Oct. 26, 2016) (holding a
“basic commercial transaction does not give rise to a special relationship”).

   IV.      Plaintiff’s Unjust Enrichment Claims Are Duplicative.

Plaintiff’s unjust enrichment claim should be dismissed because it is duplicative of Plaintiff’s other
claims based on the purported “misrepresentations” by Oregon Chai. See Holve v. McCormick &
Co., Inc., 334 F. Supp. 3d 535, 559 (W.D.N.Y. 2018) (explaining “an unjust enrichment claim cannot
survive where it simply duplicates, or replaces, a conventional contract or tort claim”)

   V.       Plaintiff Lacks Standing to Seek Injunctive Relief.

Plaintiff makes no allegation that he intends to purchase Oregon Chai’s Products again in the future,
and instead only alleges injuries caused by his previous purchase. Am. Compl. ¶¶ 117, 118. Thus,
“the request is based on past injury and injunctive relief is improper.” DaCorta v. AM Retail Grp.,
Inc., No. 16-CV-01748 (NSR), 2018 WL 557909, at *4 (S.D.N.Y. Jan. 23, 2018) (dismissing request
for injunctive relief); see also Parks v. Ainsworth Pet Nutrition, LLC, 377 F. Supp. 3d 241, 249
(S.D.N.Y. 2019) (same).

   VI.      This Court Does Not Have Personal Jurisdiction Over Out of State Plaintiffs.

Plaintiff purports to bring this action on behalf of a nationwide class, Am. Compl. ¶ 132, most of
whom do not reside in New York and did not purchase products there. Oregon Chai is an Oregon
corporation, with its principal place of business in Beloit, WI. The Supreme Court’s recent decision
in Bristol-Myers Squibb Co. v. Superior Court, 137 S. Ct. 1773 (2017), precludes any specific
personal jurisdiction over Oregon Chai for claims on behalf of non-New York putative class
members. While this Court previously has declined to dismiss claims of non-New York potential
class members based on a motion to dismiss, Lugones v. Pete and Gerry’s Organic, LLC, No. 19
CIV. 2097 (KPF), 2020 WL 871521, at *4 (S.D.N.Y. Feb. 21, 2020) (Failla, J.), Oregon Chai
respectfully submits that this Court should dismiss all claims against non-New York potential class
members for lack of personal jurisdiction. See DeBernardis v. NBTY, Inc., No. 17 C 6125, 2018 WL
461228, at *2 (N.D. Ill. Jan. 18, 2018).

We are available to discuss further during a pre-motion conference.

Respectfully submitted,




Robert B. Wolinsky
Partner
